EXHIBIT 10.2

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

TOTAL SHAREHOLDER RETURN INCENTIVE AWARD AGREEMENT

(Equity-based, Equity and Cash-Settled Award)

GRANTEE:

[Name]

DATE OF GRANT:

July 18, 2007

TARGET PERFORMANCE SHARES:

 

PERFORMANCE PERIOD:

July 18, 2007 through July 17, 2011

THIS AGREEMENT (this “Agreement”) is made as of the Date of Grant between
OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation (“Occidental”) and,
with its subsidiaries, (the “Company”), and Grantee.

1.         GRANT OF TARGET PERFORMANCE SHARES. In accordance with this Agreement
and the Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as the
same may be amended from time to time (the “Plan”), Occidental grants to the
Grantee as of the Date of Grant, the right to receive one-half in Common Shares
and one-half in cash up to 150% of the number/value of Target Performance
Shares. For the purposes of this Agreement, “Target Performance Shares” means a
bookkeeping entry that records the equivalent of Common Shares awarded pursuant
to Section 4.2 of the Plan that is payable upon the achievement of the
Performance Goals. Target Performance Shares are not Common Shares and have no
voting rights or, except as stated in Section 6, dividend rights.

2.         RESTRICTIONS ON TRANSFER. Neither this Agreement nor any right to
receive Common Shares or cash pursuant to this Agreement may be transferred or
assigned by the Grantee other than (i) to a beneficiary designated on a form
approved by the Company (if permitted by local law), by will or, if the Grantee
dies without designating a beneficiary of a valid will, by the laws of descent
and distribution, or (ii) pursuant to a domestic relations order, if applicable,
(if approved or ratified by the Administrator).

3.         PERFORMANCE GOALS. The Performance Goal for the Performance Period is
a peer company comparison based on Total Shareholder Return, as set forth on
Exhibit 1. Total Shareholder Return shall be calculated for each peer company
using the average of its last reported sale price per share of common stock on
the New York Stock Exchange - Composite Transactions for the last ten trading
days preceding July 18, 2007 and the average of its last reported sale price per
share of common stock on the New York Stock Exchange - Composite Transactions
for the last ten trading days preceding July 17, 2011. The peer companies are:
Anadarko Petroleum Corporation, Apache Corporation, BP p.l.c., Chevron
Corporation, ConocoPhillips, Devon Energy Corporation, ExxonMobil Corporation
and Royal Dutch Shell plc. If a peer company ceases to be a publicly-traded
company at any time during the Performance Period or the Administrator
determines pursuant to Section 7 of this Agreement to reflect a change in
circumstances with respect to any peer company, then such company will be
removed as a peer company and the achievement of the Performance Goal will be
determined with respect to the remaining peer companies as set forth on Exhibit
1.



4.         VESTING AND FORFEITURE OF TARGET PERFORMANCE SHARES. (a) The Grantee
must remain in the continuous employ of the Company through the last day of the
Performance Period to receive payment of this award. The continuous employment
of the Grantee will not be deemed to have been interrupted by reason of the
transfer of the Grantee’s employment among the Company and its affiliates or an
approved leave of absence. However, if, prior to the end of the Performance
Period, the Grantee dies or becomes permanently disabled while in the employ of
the Company, retires with the consent of the Company, or terminates employment
for the convenience of the Company (each of the foregoing, a “Forfeiture
Event”), then the number of Target Performance Shares upon which the Grantee's
award is based will be reduced on a pro rata basis based upon the number of days
remaining in the Performance Period following the date of the Forfeiture Event.
If the Grantee terminates employment voluntarily or is terminated for cause
before the end of the Performance Period, then this Agreement will terminate
automatically on the date of Grantee’s termination and Grantee shall forfeit the
right to receive any Common Shares or cash hereunder.

(b) The Grantee’s right to receive payment of this award in an amount not to
exceed 150% of the Target Performance Shares, rounded up to the nearest whole
share, will be based and become nonforfeitable upon the Administrator’s
certification of the attainment of the Performance Goals.

(c) Notwithstanding Section 4(b), if a Change in Control Event occurs prior to
the end of the Performance Period, the Grantee’s right to receive payment at the
Target Performance Share level (as adjusted for any Forfeiture Event pursuant to
Section 4(a)) will become nonforfeitable. The right to receive shares and cash
in excess of the Target Performance Share level (as adjusted for any Forfeiture
Event pursuant to Section 4(a)) will be forfeited.

5.         PAYMENT OF AWARDS. The Target Performance Shares as adjusted pursuant
to Sections 4 and 7 of this Agreement will be settled 50% in Common Shares and
50% in cash. The cash payment will equal the closing price of the Common Shares
on the New York Stock Exchange on the date of the Administrator’s certification
(the “Certification Date Value”) of the attainment of the Performance Goals
multiplied by 50% of the Target Performance Shares earned at the Performance
Goal level attained and will be paid as promptly as possible after such date.
The Common Shares covered by this Agreement or any prorated portion thereof
shall be issued to the Grantee as promptly as practicable after the
Administrator’s certification of the attainment of the Performance Goals or the
Change in Control Event, as the case may be. Each of the cash payment and the
Common Shares shall in any event be made no later than the 15th day of the third
month following the end of the first taxable year in which the award is no
longer subject to a substantial risk of forfeiture.

6.         CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS. With respect to the
number of Target Performance Shares listed above, the Grantee will be credited
on the books and records of Occidental with an amount (the “Dividend
Equivalent”) equal to the amount per share of any cash dividends declared by the
Board on the outstanding Common Shares as and when declared during the period
beginning on the Date of Grant and ending with respect to any portion of the
Target Performance Shares covered by this Agreement on the date on which the
Grantee’s right to receive such portion becomes nonforfeitable, or, if earlier,
the date on which the Grantee forfeits the right to receive such portion.
Occidental will pay in cash to the Grantee an amount equal to the Dividend
Equivalents credited to such Grantee as promptly as may be practicable after the
Grantee has been credited with a Dividend Equivalent.

2



7.         ADJUSTMENTS. (a) The number or kind of shares of stock covered by
this Agreement shall be adjusted as the Administrator determines pursuant to
Section 7.2 of the Plan in order to prevent dilution or expansion of the
Grantee’s rights under this Agreement as a result of events such as stock
dividends, stock splits or other changes in the capital structure of Occidental,
or any merger, consolidation, spin-off, liquidation or other corporate
transaction having a similar effect. If any such adjustment occurs, the Company
will give the Grantee written notice of the adjustment.

(b) In addition, the Administrator may adjust the Performance Goal or other
features of this Grant as permitted by Section 5.2.3 of the Plan.

8.         NO EMPLOYMENT CONTRACT. Nothing in this Agreement confers upon the
Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee.

9.         TAXES AND WITHHOLDING. The Grantee is responsible for any federal,
state, local or foreign tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to the
grant of Target Performance Shares (including the grant, the vesting, the
receipt of Common Shares or cash, the sale of Common Shares and the receipt of
dividends or dividend equivalents, if any). If the Company must withhold any tax
in connection with the issuance of any Common Shares or the payment of cash or
any other consideration pursuant to the grant of Target Performance Shares
(other than the payment of Dividend Equivalents), the Grantee shall satisfy all
or any part of any such withholding obligation first from any cash amount
payable under this Agreement and, second by surrendering to the Company a
portion of the Common Shares that are issued or transferred to the Grantee
pursuant to this Agreement. Any Common Shares so surrendered by the Grantee
shall be credited against the Grantee’s withholding obligation at their
Certification Date Value. If the Company must withhold any tax in connection
with granting or vesting of Target Performance Shares or the payment of Dividend
Equivalents pursuant to this grant of Target Performance Shares, the Grantee by
acknowledging this Agreement agrees that, so long as the Grantee is an employee
of the Company for tax purposes, all or any part of any such withholding
obligation shall be deducted from the Grantee’s wages or other cash compensation
(including regular pay). The Grantee shall pay to the Company any amount that
cannot be satisfied by the means previously described.

10.       COMPLIANCE WITH LAW. The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Shares or other securities pursuant to
this Agreement if their issuance would result in a violation of any such law.

11.       RELATION TO OTHER BENEFITS. The benefits received by the Grantee under
this Agreement will not be taken into account in determining any benefits to
which the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, the
Target Performance Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. This grant of Target Performance Shares does not
create any contractual or other right to receive future grants of Target
Performance Shares, or benefits in lieu of Target Performance Shares, even if
Grantee has a history of receiving Target Performance Shares or other stock or
cash awards.

3



12.       AMENDMENTS. The Plan may be modified, amended, suspended or terminated
by the Company at any time, as provided in the Plan. Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, no amendment will adversely affect the
rights of the Grantee under this Agreement without the Grantee's consent.

13.       SEVERABILITY. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

14.       RELATION TO PLAN; INTERPRETATION. This Agreement is subject to the
terms and conditions of the Plan. In the event of any inconsistent provisions
between this Agreement and the Plan, the provisions of the Plan control.
Capitalized terms used in this Agreement without definition have the meanings
assigned to them in the Plan. References to Sections are to Sections of this
Agreement unless otherwise noted.

15.       SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions of
this Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

16.       GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.

17.       PRIVACY RIGHTS. By accepting this award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this Target
Performance Share award or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”). Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan. These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country. By accepting this Agreement, the Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described above. The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing. Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

4



18.       ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide
to deliver any documents related to this Target Performance Share award granted
under the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

19.       GRANTEE’S REPRESENTATIONS AND RELEASES. By accepting this award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that (i) the grant of this Target Performance Share award is made voluntarily by
Occidental in its discretion with no liability on the part of any of its direct
or indirect subsidiaries and that, if the Grantee is not an employee of
Occidental, the Grantee is not, and will not be considered, an employee of
Occidental but the Grantee is a third party (employee of a subsidiary) to whom
this Target Performance Share award is granted; (ii) the Grantee’s participation
in the Plan is voluntary; (iii) the future value of any Common shares issued
pursuant to this Target Performance Share award cannot be predicted and
Occidental does not assume liability in the event such Common Shares have no
value in the future; and (iv) subject to the terms of any tax equalization
agreement between the Grantee and the entity employing the Grantee, the Grantee
will be solely responsible for the payment or nonpayment of taxes imposed or
threatened to be imposed by any authority of any jurisdiction.

In consideration of the grant of this Target Performance Share award, no claim
or entitlement to compensation or damages shall arise from termination of this
Target Performance Share award or diminution in value of this Target Performance
Share award or Common Shares issued pursuant to this Target Performance Share
award resulting from termination of the Grantee’s employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

20.       RELATION TO EMPLOYMENT AGREEMENT. In the event of any inconsistent
provisions between this Agreement and any employment agreement between the
Grantee and the Company, the provisions of the this Agreement control.

21.       COMPLIANCE WITH SECTION 409A OF THE CODE. Notwithstanding anything to
the contrary contained in this Agreement, to the extent that the Board
determines that the Plan or this award is subject to Section 409A of the Code
and fails to comply with the requirements of Section 409A of the Code, the Board
reserves the right (without any obligation to do so) to amend or terminate the
Plan and/or amend, restructure, terminate or replace this award in order to
cause this award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

5



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

OCCIDENTAL PETROLEUM CORPORATION

By:

 

The undersigned Grantee hereby accepts this Total Shareholder Return Incentive
Award, subject to the terms and conditions of the Plan and the terms and
conditions set forth in this Agreement.

 

Grantee

Date:

 

6



EXHIBIT 1

2005 Long-Term Incentive Plan

2007 Total Shareholder Return Incentive Award

Example of Hewitt Total Shareholder Return Payout Calculations

Step 1:

Order Peer Companies by TSR values (excluding Oxy) highest to lowest, assign
ordinal values starting at lowest value

Peer

Company

TSR

Value

Ordinal

Value

A

313.4

8

B

300.4

7

C

264.2

6

D

257.0

5

E

253.8

4

F

242.0

3

G

196.3

2

H

136.1

1

Step 2:

Calculate bottom 1/3 threshold

n = number of companies (excluding Oxy) = 8

q = (n - 1) x (0.33) = (8 - 1) x (0.33) = 2.31

j = integer portion of q = 2

g = noninteger portion of q = 0.31

Bottom 1/3 = [(1 - g) x ordinal value(j+1)] + [(g) x ordinal value(j+2)]

= [(1 - g) x (3rd ordinal value)] + [(g) x (4th ordinal value)]

= [(1 - 0.31) x (242.0)] + [(0.31) x (253.8)]

= 245.7

Step 3:

Calculate top 1/3 threshold

n = number of companies (excluding Oxy) = 8

q = (n - 1)(0.67) = (8 - 1)(0.67) = 4.69

j = integer portion of q = 4

g = noninteger portion of q = 0.69

Top 1/3 = [(1 - g) x ordinal value(j+1)] + [(g) x ordinal value(j+2)]

= [(1 - g) x (5th ordinal value)] + [(g) x (6th ordinal value)]

= [(1 - 0.69) x (257.0)] + [(0.69) x (264.2)]

= 262.0

7



Step 4:

Calculate payout for a specific Oxy TSR result (with payout limited to 150%)

If Oxy TSR result is less than or equal to bottom 1/3 then payout = 0%

Example: if Oxy TSR = 240.0, then payout = 0%

If Oxy TSR result is greater than or equal to top 1/3, then payout = 150%

Example: if Oxy TSR = 290.3, then payout = 150%

If Oxy TSR is between bottom 1/3 and top 1/3 then linearly interpolate as
follows:

Payout = [(Oxy TSR - bottom 1/3 threshold) ÷ spread between top 1/3 and bottom
1/3] x 150%

Example: if Oxy TSR = 255.5, then payout

= [(255.5 - 245.7) ÷ (262.0 - 245.7)] x 150%

= 90%

8